Citation Nr: 1029460	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-39 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of the 
left lower extremity, as secondary to the service-connected right 
ankle disability.   

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw and degenerative joint disease, from July 6, 
2005 to January 19, 2010.

3.  Entitlement to a rating in excess of 30 percent for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw and degenerative joint disease, on and after 
January 20, 2010.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in No. Little 
Rock, Arkansas, which, in pertinent part, denied the Veteran's 
claims of entitlement to service connection for thrombophlebitis 
of the left lower extremity, as secondary to the service-
connected right ankle disability, and entitlement to a rating in 
excess of 20 percent for the residuals of a fracture of the right 
medial malleolus.  The Veteran subsequently filed a timely 
appeal.

In February 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board remanded the Veteran's claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in May 2008.  The 
purposes of this remand have been met.

By a March 2010 rating action, the RO increased the disability 
rating for the Veteran's service-connected right ankle disability 
from 20 percent to 30 percent disabling, effective from January 
20, 2010.  Since the Veteran filed his claim for an increased 
rating on July 6, 2005, the issues are as styled on the title 
page of this decision.

In the May 2008 remand, the Board noted that the Veteran had 
averred that he was unable to obtain and maintain employment due 
to his service-connected low back and right ankle disabilities.  
Thus, the Board reported that a claim for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) was 
inferred.  Accordingly, the Board referred the matter to the RO 
for appropriate action.  However, the evidence of record is 
negative for any subsequent action by the RO with respect to the 
raised TDIU issue.  Therefore, given that the Board does not 
have jurisdiction over the claim of entitlement to a TDIU, 
it is once again referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's thrombophlebitis of the left lower extremity, 
to include varicose veins, has been aggravated by his service-
connected right ankle disability.    

2.  During the period of time from July 6, 2005 to January 19, 
2010, there was evidence of ankylosis of the right ankle in 
plantar flexion to 30 degrees upon passive range of motion, and 
in dorsiflexion to 10 degrees upon active range of motion; there 
was no evidence of ankylosis of the right ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion, or eversion 
deformity.   

3.  On and after January 20, 2010, there is no evidence of 
ankylosis of the right ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  




CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, the 
Veteran's thrombophlebitis of the left lower extremity, to 
include varicose veins, is secondary to his service-connected 
right ankle disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.310 (2009).    

2.  From the period of time from July 6, 2005 to January 19, 
2010, the criteria for a 30 percent rating, but no more, for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw and degenerative joint disease, have been 
met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271 (2009). 

3.  The criteria for a rating in excess of 30 percent for the 
residuals of a fracture of the right medial malleolus, with 
retained metal screw and degenerative joint disease, on and after 
January 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2005, 
August 2005, May 2008, and October 2008 letters sent to the 
Veteran by the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus complied 
with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.



At the outset, the Board notes that with respect to the Veteran's 
claim of entitlement to service connection for thrombophlebitis 
of the left lower extremity, as secondary to the service-
connected right ankle disability, given the favorable outcome as 
noted below, no conceivable prejudice to the Veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

With respect to the Veteran's increased rating claim, the Board 
finds that VA has met these duties with regard to the claim 
adjudicated on the merits in this decision.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2005, August 
2005, May 2008, and October 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield 
I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the May and October 2008 letters also informed the 
Veteran about how VA determines effective dates and disability 
ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in July and August 2005, prior to the 
appealed from rating decision, along with the subsequent notice 
provided in May and October 2008, after the decision that is the 
subject of this appeal.  Despite any timing deficiency, the Board 
finds no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
this regard, as the Board concludes below that the evidence of 
record supports a grant of a 30 percent rating for service-
connected right ankle disability, during the period of time from 
July 6, 2005 to January 19, 2010, and that the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 30 percent for a right ankle disability on and after 
January 20, 2010, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.      

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be provided 
under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) reversed that decision, 
holding that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment and 
earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 
Vet. App. at 473. The Board finds that the July 2005, August 
2005, May 2008, and October 2008 letters substantially satisfy 
the current notification requirements for the claim for an 
increased rating for the Veteran's right ankle disability.  As 
the Veteran has not indicated any prejudice caused by a content 
error and no such error is apparent, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In addition, in July 2005 and 
January 2010, he underwent VA examinations which were thorough in 
nature and adequate for the purposes of deciding the increased 
rating claim.  The aforementioned examinations revealed findings 
that are adequate for rating the Veteran's right ankle 
disability.  Thus, the Board finds that the medical evidence of 
record is sufficient to resolve this appeal; the VA has no 
further duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c )(4) (2009).  

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard, 4 Vet. App. at 384.


II. Factual Background

The Veteran's service treatment records show that in September 
1966, he sprained his right ankle.  X-rays taken at that time 
were interpreted as showing a fracture of the right medial 
malleolus, and the Veteran subsequently underwent an open 
reduction and internal fixation of the fracture.

A VA examination was conducted in October 1968.  Following the 
physical examination, the examiner diagnosed the Veteran with 
healed fracture of the medial malleolus with retained metallic 
screw.  

By an October 1968 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for the residuals of a 
fracture of the right medial malleolus, with retained metal 
screw.  The RO assigned a 10 percent disability rating under 
Diagnostic Code 5271, effective from April 26, 1968, for the 
Veteran's service-connected right ankle disability.

In a September 1973 rating action, the RO increased the 
disability rating for the Veteran's service-connected residuals 
of a fracture of the right medial malleolus, from 10 percent to 
20 percent disabling under Diagnostic Code 5271, effective from 
August 15, 1973.

Private medical records show that in July 2003, the Veteran 
sought treatment after dropping a load of wood on his right lower 
leg.  The examiner stated that the Veteran had experienced a 
trauma to his right medial distal tibia and that the skin was 
broken and he had a hematoma.  According to the examiner, the 
Veteran's lower leg and ankle were swollen and bruised.  The 
Veteran had complaints of pain.  X-rays were taken and were 
reported to be unremarkable.  The impression was of an acute 
trauma to the right distal tibia.      

Additional private medical records reflect that in July 2005, the 
Veteran was treated for complaints of pain in his right ankle.  
At that time, the examiner noted that the Veteran had problems 
with his left foot and leg because he had to protect the right 
foot most of the time.  The diagnoses were pain in the right 
ankle and thrombophlebitis of the left lower extremity.

On July 6, 2005, the RO received a claim from the Veteran in 
which he requested that his service- connected residuals of a 
right ankle fracture be reevaluated for a higher rating.

On July 28, 2005, the Veteran underwent a VA examination.  At 
that time, he stated that he had chronic pain in his right ankle 
that was always present.  The Veteran indicated that his pain 
increased with walking approximately 100 yards.  He noted that he 
had decreased range of motion with fatigability.  According to 
the Veteran, he had worked at a furniture store for 16 years but 
was laid off in April 2005.  He reported that he used a cane.       

The physical examination showed that the Veteran had a 
generalized limp from right to left, secondary to the right ankle 
and decreased range of motion.  Inspection of the right ankle 
showed some slight edema, approximately 1+ or less.  Circulation 
was intact and the skin was warm and dry.  Pulses were intact 
without abnormality.  The Veteran complained of pain within the 
joint itself and with any range of motion of the ankle.  No 
atrophy was noted and strength appeared to be essentially equal 
bilaterally.  In regard to passive range of motion, dorsiflexion 
was to 15 degrees; plantar flexion was to 30 degrees; and 
eversion/inversion was to approximately 3 degrees.  With respect 
to active range of motion, dorsiflexion was to 10 degrees and 
plantar flexion was to 20 degrees.  The Veteran was able to stand 
on his toes and heels with some difficulty and with complaints of 
pain to the ankle.  He was able to squat but he had difficulty 
getting up from the squatting position.  The Veteran did five 
repetitions of extension flexion while in the seated position 
without weight bearing.  There was no change.  He complained of 
increased pain with repetition but the range of motion remained 
the same.  An x-ray taken in July 2005 of the Veteran's right 
ankle was reported to show an old internal fixation with 
degenerative joint disease.  Following the physical examination 
and a review of the Veteran's x-ray, the examiner stated that 
with respect to a diagnosis of the right ankle, the old internal 
fixed device remained in place with degenerative joint disease.       

In a lay statement from the Veteran's friend, Mr. J.B., dated in 
July 2005, Mr. B. reported that he had known the Veteran all of 
his life.  According to Mr. B., the Veteran's right ankle had an 
increased affect on his left leg which was beginning to give him 
problems.  

In a private medical statement from G.L.P., M.D., dated in 
November 2005, Dr. P. stated that he had first treated the 
Veteran in March 2004 for treatment of mild trauma to his distal 
right tibia.  Dr. P. indicated that the Veteran had suffered 
nearly lifelong problems that originated when he fractured his 
distal right tibia during service.  According to Dr. P., the 
Veteran also suffered from severe varicosities of both legs and 
that condition may have been initiated and exacerbated by the 
physical demands of the Veteran's military service.

In a second private medical statement from Dr. G.L.P., dated in 
June 2006, Dr. P. noted that he had reviewed a VA medical record, 
dated in September 1968, which was provided by the Veteran, that 
showed that at that time, the Veteran had complained of 
persistent pain secondary to the right ankle fracture, as well as 
pain in the left leg that was secondary to the Veteran making 
adjustments for problems in the right leg.  According to Dr. P., 
common sense suggested that over the years, the Veteran's 
physical problems would get worse.  Dr. P. stated that he 
believed it was appropriate for him to support the Veteran's 
claim of physical disability secondary to injuries suffered 
during active service.

In November 2006, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from December 2004 to August 
2006.  The records show that in August 2005, the Veteran sought 
treatment for numerous problems, including chronic pain in his 
right ankle.  The physical examination showed that the Veteran's 
right ankle did not have any acute process and that there was no 
edema or swelling.  The Veteran had significant varicose veins, 
bilaterally, and the left leg veins were engorged significantly.  
The diagnoses were chronic pain and varicose veins.  

A VA examination was conducted in November 2006.  Following the 
physical examination, the pertinent diagnosis was varicose veins 
with engorgement.  The examiner noted that upon a review of the 
Veteran's service treatment records, the records were negative 
for any complaints or findings of any vascular problems. Thus, 
the examiner opined that it was not likely that the Veteran's 
vascular problems or varicose veins were secondary to the ankle 
injury.

In July 2007, the Veteran submitted a lay statement from his 
previous employer, Mr. R.W.  In the statement, Mr. W. indicated 
that the Veteran had been his employee for 14 years.  According 
to Mr. W., the Veteran had problems with his legs and could not 
do "labor type work."  

In February 2008, the Veteran testified at a Travel Board hearing 
at the RO before the undersigned Acting Veterans Law Judge.  At 
that time, the Veteran stated that due to his service-connected 
right ankle disability, he favored his right leg and placed more 
weight on his left leg.  According to the Veteran, over the 
years, he had developed thrombophlebitis of the left lower 
extremity.  It was the Veteran's contention that his service- 
connected right ankle disability had either caused or aggravated 
his thrombophlebitis of the left lower extremity.  In support of 
his contention, the Veteran submitted a VA neuropsychiatric 
examination report, dated in September 1968.  In the report, the 
examiner noted that according to the Veteran, he had chronic pain 
in his right ankle and prolonged standing on his right foot and 
ankle made his "other leg hurt."  The neurological examination 
was reported to be normal.

On January 20, 2010, the Veteran underwent a VA examination.  At 
that time, the examiner noted that he had reviewed the Veteran's 
claims file.  The examiner stated that according to the Veteran, 
he had chronic pain in his right ankle and used a cane full-time.  
The Veteran indicated that he also wore a brace and specially 
constructed shoes off and on.  He noted that his right ankle pain 
was a 6/10 at rest and a 10/10 when he was on his feet.  
According to the Veteran, he began to have problems with 
phlebitis and varicose veins as much as 25 years ago.  He stated 
that he had to wear stockings for his varicosities.  Three years 
ago, his left leg "got worse" and he was placed on blood 
thinners.  At present, he no longer took the blood thinners but 
he took aspirin daily and wore stockings off and on for his 
varicosities.  The examiner noted that the Veteran did not have 
active phlebitis at the time of the examination.  A review of the 
claims filed showed that the Veteran experienced an injury in 
2003 when he dropped a load of wood onto his right distal fibula 
which irritated that leg.  The Veteran's skin was broken and 
there was a hematoma and severe varicosities.  The Veteran last 
worked six years ago in a furniture manufacturing company.  

Upon physical examination, the examiner indicated that the 
Veteran had severe varicosities on the left side.  On the right 
side, the Veteran had some erythema to his right foot, and the 
foot and calf were involved with varicosities but to a much 
lesser degree than the left side.  The right ankle was more 
tender and swollen than the left side.  The Veteran's range of 
motion of the right ankle was quite limited.  Dorsiflexion was to 
zero degrees and plantar flexion was to 15 degrees.  The Veteran 
had 5 degrees of inversion and zero degrees of eversion.  He had 
no change in repetitive testing times three.  The Veteran had 
pain on motion each time on the right side.  The pain began with 
any motion of the right ankle.  The examiner noted that the 
Veteran also had weakness and excess fatigability.  His motor 
strength was 3/5 on the right.  X-rays showed degenerative 
arthritis of the right ankle with a healed medial malleolar 
fracture and a screw in place.  There were degenerative changes 
noted on the lateral view which were rather marked.  Following 
the physical examination and a review of the Veteran's x-rays, 
the examiner diagnosed the Veteran with the following: (1) healed 
fracture of the right ankle with degenerative arthritis as a 
result of the fracture, and (2) history of thrombophlebitis with 
varicosities of both lower extremities.  The examiner noted that 
with respect to the Veteran's service-connected right ankle 
disability, the Veteran had flare-ups any time he used the ankle; 
it was quite severe.  According to the examiner, the Veteran had 
pain on a daily basis; in fact, he had pain with every step.  The 
examiner reported that the Veteran had ankylosis of the right 
ankle but he did not have malunion of the os calcis or 
astragalus, or astralectomy.  The Veteran also did not have 
dislocation or subluxation, or instability.  He had complaints of 
pain, weakness, stiffness, fatigability, and lack of endurance.  
The Veteran had guarding for his pain and his gait was a limp and 
antalgic because of the right ankle pain.  The Veteran's daily 
activities were limited because of the right ankle disability.  
The examiner noted that he would "place marked limitation" on 
the Veteran's standing and walking because of his right ankle 
pain.   

The examiner also stated that following a review of the Veteran's 
claims file, and given the fact that he had specific injuries in 
2003 on a basis of varicosities, which had been present for as 
much as 20 to 25 years, there was little doubt that the injury 
sustained along with chronic aging caused the Veteran's 
varicosities to have symptoms of thrombophlebitis, which was 
treated with blood thinners.  Therefore, the examiner opined that 
it was less likely than not that the Veteran's bilateral 
varicosities and thrombophlebitis were caused or aggravated by 
his right ankle fracture and subsequent arthritis.  The examiner 
noted that the Veteran had varicosities which was a disease in 
and of itself, and had nothing to do with whether the Veteran had 
previously had an ankle fracture.       

In a March 2010 rating action, the RO increased the disability 
rating for the Veteran's service-connected right ankle disability 
from 20 percent to 30 percent disabling under Diagnostic Code 
5270, effective from January 20, 2010.   


III.  Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by a service-connected disability or (b) aggravated by 
a service- connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).  The Court has held that, when 
aggravation of a veteran's non-service-connected disability is 
proximately due to or the result of a service-connected disease 
or injury, it too shall be service connected, at least to the 
extent of the aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codified Allen and added language that requires that 
a baseline level of severity of the nonservice- connected disease 
or injury must be established by medical evidence created before 
the onset of aggravation.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Analysis 

It is not contended nor does the evidence show that the Veteran's 
thrombophlebitis of the left lower extremity, to include varicose 
veins, had its onset during service, or is otherwise linked to 
service.  Rather, the Veteran maintains that due to his service-
connected right ankle disability, he favors his right leg and 
places more weight on his left leg.  Thus, it is the Veteran's 
contention that his service-connected right ankle disability has 
either caused or aggravated his thrombophlebitis of the left 
lower extremity, to include varicose veins.  

After reviewing the evidence of record and granting the Veteran 
the benefit of the doubt, the Board finds that the Veteran's 
thrombophlebitis of the left lower extremity, to include varicose 
veins, is secondary to his service-connected right ankle 
disability.  See 38 U.S.C.A. § 5107(b) (there need not be a 
preponderance of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence).  In 
this regard, the Board finds that the evidence does not show that 
the Veteran's thrombophlebitis of the left lower extremity, to 
include varicose veins, was directly caused by his service-
connected right ankle disability.  However, the evidence 
demonstrates that the Veteran's service-connected right ankle 
disability has aggravated his thrombophlebitis of the left lower 
extremity, to include varicose veins.  

In the May 2008 remand, the Board indicated that although the 
evidence of record showed that the Veteran had been diagnosed 
with thrombophlebitis of the left lower extremity, it was unclear 
as to whether any currently diagnosed thrombophlebitis of the 
left lower extremity was either caused or made worse by the 
Veteran's service-connected right ankle disability.  In this 
regard, the Board recognized that in the Veteran's November 2006 
VA examination, the Veteran was diagnosed with varicose veins and 
the examiner opined that it was not likely that the Veteran's 
vascular problems or varicose veins were secondary to the ankle 
injury.  However, the Board noted that the examiner's opinion was 
based on the fact that the Veteran's service treatment records 
were negative for any complaints or findings of any vascular 
problems.  The Board indicated that the fact that the Veteran's 
service treatment records were negative for any complaints or 
findings of thrombophlebitis of the left lower extremity was 
irrelevant because the Veteran did not maintain, nor did the 
evidence show, that his thrombophlebitis of the left lower 
extremity originated during service.  Rather, the pertinent 
question to be addressed was whether the Veteran's service-
connected right ankle disability caused or aggravated his 
thrombophlebitis of the left lower extremity, which was diagnosed 
after his discharge.  Therefore, the Board remanded this case and 
requested that the Veteran be provide a VA examination in order 
to determine the nature and etiology of any thrombophlebitis of 
the left lower extremity.  After a review of the examination 
findings and the entire evidence of record, the examiner was 
requested to render an opinion as to whether it was at least as 
likely as not (50 percent or greater probability) that any 
currently diagnosed thrombophlebitis of the left lower extremity 
was caused or aggravated by the Veteran's service-connected right 
ankle disability.   

Pursuant to the May 2008 remand, the Veteran underwent a VA 
examination in January 2010.  Upon physical examination, although 
the examiner noted that the Veteran did not have active 
phlebitis, he did report that the Veteran had varicosities of the 
lower extremities which were severe on the left side.  The 
pertinent diagnosis was history of thrombophlebitis with 
varicosities of both lower extremities.  The examiner opined that 
it was less likely than not that the Veteran's bilateral 
varicosities and thrombophlebitis were caused or aggravated by 
his right ankle fracture and subsequent arthritis.  However, the 
Board observes that while the examiner provided bases for his 
opinion opposing a causal link between the Veteran's 
thrombophlebitis and varicosities and the service-connected right 
ankle disability, he did not provide a rationale for his opinion 
that the Veteran's varicosities and thrombophlebitis were not 
aggravated by his right ankle disability.  The VA examiner 
reported that the Veteran's right leg injury in 2003, in addition 
to the aging process, caused the Veteran's varicosities to have 
symptoms of thrombophlebitis.  He also specifically noted that 
varicosities was a disease in and of itself, and had nothing to 
do with whether the Veteran had previously had an ankle fracture.  
Based on the aforementioned reasons, he concluded that there was 
no causal relationship between the Veteran's varicosities and 
thrombophlebitis, and his service-connected right ankle 
disability.  However, he did not specifically provide a rationale 
for his opinion that the Veteran's varicosities and 
thrombophlebitis were not aggravated by his right ankle 
disability.  In this regard, he did not address the Veteran's 
contention that due to his right ankle disability, he favored his 
right leg and placed more weight on his left leg, which then 
aggravated his thrombophlebitis and varicosities of the left 
lower extremity.  Thus, the VA examiner's opinion with respect to 
the question of aggravation has little to no probative value.  

As stated above, the Veteran reports that due to his service-
connected right ankle disability, he favors his right leg and 
places more weight on his left leg.  The Board notes that the 
Veteran is competent to report his personal observations.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  I

Upon a review of the private medical statements from Dr. G.L.P., 
dated in November 2005 and June 2006, the Board observes that 
although Dr. P. did not specifically address the pertinent 
question of whether the Veteran's service-connected right ankle 
disability aggravated his thrombophlebitis of the left lower 
extremity, to include varicose veins, there are parts of his 
statements that essentially support the Veteran's secondary 
service connection claim on an aggravation basis.  In this 
regard, in the June 2006 statement, Dr. P. stated that it was 
appropriate for him to support the Veteran's claim of physical 
disability secondary to "injuries suffered during active 
service."  In the November 2005 statement, Dr. P. noted that the 
Veteran had fractured his distal right tibia during service.  
Thus, it appears that the Dr. P.'s reference to "injuries 
suffered during active service" was a reference to the Veteran's 
right ankle injury.  In addition, prior to noting his support of 
the Veteran's claim of physical disability secondary to the right 
ankle disability, Dr. P. indicated that he had reviewed a 
September 1968 VA medical record which showed that at that time, 
the Veteran had complained of persistent pain secondary to the 
right ankle fracture, as well as pain in the left leg that was 
secondary to the Veteran making adjustments for problems in the 
right leg.  According to Dr. P., common sense suggested that over 
the years, the Veteran's physical problems would get worse.  
Therefore, it appears that Dr. P. is supporting the Veteran's 
observation that he places more weight on his left leg due to his 
right ankle disability.     

The Board also notes that although Dr. P. did not specifically 
opine that the Veteran's service-connected right ankle disability 
aggravated his thrombophlebitis of the left lower extremity, to 
include varicose veins, he did report that the Veteran suffered 
from severe varicosities of both legs and that condition may have 
been initiated and exacerbated by the physical demands of the 
Veteran's military service.  Given Dr. P.'s previous discussion 
of the Veteran's in-service right ankle injury, it is possible 
that Dr. P.'s reference to the "physical demands of the 
Veteran's military service" is a reference to his in-service 
right ankle injury, and that the statement suggests that the 
Veteran's varicosities were aggravated by his right ankle 
disability.  However, the Board recognizes that the 
aforementioned statement is speculative in nature and a finding 
of service connection may not be based on a resort to speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2009).    

In light of the above, the Board finds that the evidence taken as 
a whole tends toward the conclusion that the Veteran's right 
ankle disability aggravated his thrombophlebitis of the left 
lower extremity, to include varicose veins.  Given that there is 
little to no probative value in the opinion from the examiner 
from the Veteran's January 2010 VA examination regarding the 
question of aggravation because the VA examiner did not provide a 
rationale for his opinion, the Board observes that there is no 
other medical evidence of record which specifically refutes the 
Veteran's contention that his service-connected right ankle 
disability aggravates his thrombophlebitis of the left lower 
extremity, to include varicose veins.  Thus, resolving any doubt 
in the Veteran's favor, the Board finds that service connection 
for thrombophlebitis of the left lower extremity, to include 
varicose veins, as secondary to the Veteran's service-connected 
right ankle disability, is warranted.  See 38 C.F.R. § 3.310.    


IV.  Increased Rating Claim

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified in 38 
C.F.R. Part 4 (2009), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this regard, the Court has recognized that "[i]f 
VA's adjudication of any increased-rating claim is lengthy, a 
claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased- rating claim was filed until a final decision 
on that claim is made."  Hart, supra. at 509.  Accordingly, 
"staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms what would warrant 
different ratings."  Id. 

In this case, given that the Veteran filed his increased rating 
claim on July 6, 2005, and that the RO in a March 2010 rating 
action increased the disability rating for the Veteran's service-
connected right ankle disability from 20 percent to 30 percent 
disabling, effective from January 20, 2010, the issues on appeal 
have been characterized as the following: (1) entitlement to a 
rating in excess of 20 percent for a right ankle disability from 
July 6, 2005 to January 19, 2010, and (2) entitlement to a rating 
in excess of 30 percent for a right ankle disability, on and 
after January 20, 2010.   

For the period of time from July 6, 2005 to January 19, 2010, the 
Veteran was receiving a 20 percent disability rating under 
Diagnostic Code 5271 for his service-connected right ankle 
disability.  Effective from January 20, 2010, the RO assigned a 
30 percent disability rating under Diagnostic Code 5270 for the 
Veteran's right ankle disability.  

Traumatic or degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5271 provides rating criteria for rating 
limitation of motion of the ankle.  Moderate limitation is rated 
as 10 percent disabling.  Marked limitation is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Plate II, located in 38 C.F.R. § 4.71, indicates that full ankle 
dorsiflexion is from 0 to 20 degrees and that full ankle plantar 
flexion is from 0 to 45 degrees.

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  A 30 percent rating is warranted 
for ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.   

In the instant case, the Veteran maintains that his current 
ratings are not high enough in light of the disability that his 
service-connected right ankle disability causes him.  The Veteran 
states that he has constant pain in his right ankle that is 
aggravated by walking and standing.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Rating in Excess of 20 Percent From July 6, 2005 to January 19, 
2010

The Veteran is entitled to a 30 percent rating, but no greater, 
for his right ankle disability for the period of time from July 
6, 2005 to January 19, 2010.  

During the aforementioned period of time, the Veteran was 
receiving the maximum amount of disability compensation (20 
percent) under Diagnostic Code 5271 for his right ankle 
disability.  

In order to warrant the assignment of a 30 percent disability 
evaluation under Diagnostic Code 5270, there would have to be 
ankylosis of the right ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  In this 
regard, the Board observes that in the Veteran's July 2005 VA 
examination, upon passive range of motion, plantar flexion was to 
30 degrees.  In addition, upon active range of motion, 
dorsiflexion was to 10 degrees.  Thus, the required ranges were 
met.  

Upon a review of the July 2005 VA examination report, although 
the examiner did not specifically report that there was ankylosis 
of the Veteran's right ankle, the Board finds that ankylosis was 
present.  The Board notes that "ankylosis" is the immobility 
and consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  At the time of the July 2005 VA 
examination, x-rays were taken of the Veteran's right ankle which 
showed that his old internal fixed device remained in place.  
Accordingly, given the presence of the Veteran's retained metal 
screw, it follows that there was ankylosis of the Veteran's right 
ankle.  The Board also observes that in the Veteran's January 20, 
2010 VA examination, the examiner stated that the Veteran had 
ankylosis of the right ankle.  The Board recognizes that the 
January 2010 VA examination is not within the pertinent period of 
time from July 6, 2005 to January 19, 2010.  However, clearly the 
Veteran's ankylosis of the right ankle existed prior to the 
January 20, 2010 VA examination and was present at the time of 
the July 2005 VA examination.  

In light of the above, given that during the period of time from 
July 6, 2005 to January 19, 2010, there was evidence of ankylosis 
of the right ankle in plantar flexion to 30 degrees and in 
dorsiflexion to 10 degrees, an increased rating to 30 percent 
under Diagnostic Code 5270, but no more than 30 percent, is 
warranted during the aforementioned time period.   

Further, it is important to note that this same evidence does not 
demonstrate that a rating in excess of 30 percent, from July 6, 
2010 to January 19, 2010, is in order.  During the aforementioned 
period of time, there was no evidence of ankylosis of the right 
ankle in plantar flexion at more than 40 degrees.  There was also 
no evidence of ankylosis of the right ankle in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  As such, there is no basis for a rating in 
excess of 30 percent under Diagnostic Code 5270.   

In addition, the Veteran's 30 percent rating also exceeds the 
highest possible ratings of 20 percent provided by Diagnostic 
Code 5272 (for ankylosis of the subastragalar or tarsal joint; 
Diagnostic Code 5273 (for malunion of the os calcis or 
astragalus; and Diagnostic Code 5274 (for an astragalectomy).  
Thus, there is no additional benefit to be had from these 
Diagnostic Codes.

In light of the above, the Board finds that entitlement to a 30 
percent evaluation for the Veteran's right ankle disability, but 
no more than 30 percent, is warranted for the period of time from 
July 6, 2005 to January 19, 2010.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of positive 
evidence with the negative evidence to otherwise warrant an even 
higher rating than 30 percent for the right ankle disability, so 
the doctrine of reasonable doubt does not apply to this aspect of 
the Veteran's appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Rating in Excess of 30 Percent on and After January 20, 2010

Upon a review of the rating criteria in relation to the evidence, 
the Board finds that the Veteran's disability picture for the 
period of time from January 20, 2010 to the present, is 
consistent with the criteria for a 30 percent disability rating, 
and that the preponderance of the evidence is therefore against 
the claim for a rating in excess of 30 percent on and after 
January 20, 2010.  

Effective from January 20, 2010, the RO has assigned a 30 percent 
disability rating under Diagnostic Code 5270 for the Veteran's 
right ankle disability.  In order to warrant the assignment of a 
40 percent disability evaluation under Diagnostic Code 5270, 
there would have to be ankylosis of the right ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion, or eversion 
deformity.  In the Veteran's January 20, 2010 VA examination, 
dorsiflexion was to zero degrees and plantar flexion was to 15 
degrees.  In addition, he had 5 degrees of inversion and zero 
degrees of eversion, and the examination report was negative for 
any evidence of abduction, adduction, inversion, or eversion 
deformity.  As such, there is no basis for a rating in excess of 
30 percent under Diagnostic Code 5270.   

In addition, the Veteran's 30 percent rating also exceeds the 
highest possible ratings of 20 percent provided by Diagnostic 
Codes 5271, 5272, 5273, and 5274.  Thus, there is no additional 
benefit to be had from these Diagnostic Codes. 

The Board also recognizes that at the time of the January 20, 
2010 VA examination, the Veteran stated that he wore a brace.  In 
this regard, the Board observes that under Diagnostic Code 5262, 
a 40 percent rating is warranted when there is nonunion of the 
tibia and fibula, with loose motion, requiring a brace.  However, 
there is no evidence of record showing that the Veteran has been 
diagnosed with nonunion of the tibia and fibula, with loose 
motion.  In fact, given that the Veteran has a retained metal 
screw, "nonunion" is not shown.  Therefore, a higher rating of 
40 percent under Diagnostic Code 5262 is not warranted.  

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 30 percent on and after January 20, 2010.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and the 
claim for a rating in excess of 30 percent for a right ankle 
disability on and after January 20, 2010, must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, supra.      


V.  Extraschedular Rating

The Board also considered whether the Veteran is entitled to a 
higher rating on an extra-schedular basis.  However, this case 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  The Board 
recognizes that the Veteran submitted a lay statement from his 
previous employer, Mr. W., in which Mr. W. noted that the Veteran 
had problems with his legs and could not do "labor type work."  
Given the nature of the Veteran's service- connected right ankle 
disability, interference with his employment is to be expected.  
Nevertheless, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, in the 
Veteran's case, there is no indication that his right ankle 
disability is so unusually debilitating as to warrant a referral 
of his case for an extraschedular evaluation under 38 C.F.R. § 
3.321(b).  Accordingly, the Board concludes that the RO's action 
in not referring the case for extraschedular consideration was 
consistent with the evidentiary record.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for thrombophlebitis of the left lower 
extremity, to include varicose veins, as secondary to the 
service-connected right ankle disability, is granted, subject to 
the regulations governing the payment of monetary benefits.    

Entitlement to a rating of 30 percent, but no more than 30 
percent, for the residuals of a fracture of the right medial 
malleolus, with retained metal screw and degenerative joint 
disease, from July 6, 2005 to January 19, 2010, is granted, 
subject to the regulations governing the payment of monetary 
benefits.    

Entitlement to a rating in excess of 30 percent for the residuals 
of a fracture of the right medial malleolus, with retained metal 
screw and degenerative joint disease, on and after January 20, 
2010, is denied.   





____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


